Exhibit 10.12

February 11, 2010

Robert Griffith

412 Eagle Bend Drive

Waxhaw, NC 28173

Dear Bob:

On behalf of Teresa Bryce, President, Mortgage Insurance of Radian Guaranty Inc.
(the “Company”), we are pleased to extend this conditional offer of employment
to you as Executive Vice President, Chief Operating Officer of the Company.
Because Radian is committed to providing a safe, healthy, and productive work
environment for all employees, as well as maintaining the trust and confidence
of our customers, this offer of employment is contingent upon your passing a
pre-employment background investigation. The background investigation will
include: drug testing, credit history, criminal history, education verification,
former employment verification and reference, social security number and address
verification, as well as a federal and county criminal check. Upon acceptance of
this offer and subject to your passing our pre-employment background
investigation, your start date will be February 3, 2010

The specifics of the offer are as follows:

 

  •  

Your biweekly salary for this exempt position will be $13,461.54, which is
$350,000 if annualized. This is based on a 37.5 hour work week. The Company
recognizes 26 pay periods per year, providing for the receipt of biweekly checks
or automatic deposit receipts on every other Thursday. Regular, full-time
employees are paid through the last day in the current two-week period ending on
Friday (i.e. “paid current”.) Any adjustments to the pay received for that
period (i.e., PTO, etc.) will be reflected in the following pay. Based on your
start date, and the receipt of your completed new hire paperwork, you may not
receive your first paycheck until the second pay period after your hire date.

 

  •  

Assessment of your job performance will occur on an annual basis during our
company Performance Management cycle. The performance period is
January 1-December 31.

 

  •  

Consistent with our Pay for Performance Program, you are entitled to participate
in our compensation reward programs, including our short-term incentive (STI),
medium-term incentive (MTI) and long-term incentive (LTI) programs.

 

  •  

You will be entitled to participate in our STI/MTI plan for the 2010 STI and
2010/2011 MTI performance periods. Your total STI/MTI target for these
performance periods will be 50% of your base salary (in accordance with our
STI/MTI plan, your actual MTI target will equal 50% of the amount allocated to
you as an STI award for the 2010 year).



--------------------------------------------------------------------------------

  •  

Beginning with the 2011 STI performance period, your target STI/MTI award will
be 100% of your base salary (in accordance with our STI/MTI plan, your actual
MTI target will equal 50% of the amount allocated to you as an STI award for the
2011 year). Our STI/MTI Plan may be amended from time to time by the HR and
Compensation Committee of our Board of Directors.

 

  •  

Your LTI target will be $525,000 for 2010 grants. The timing of the long-term
incentive compensation grant(s) and the type of grant(s) provided can vary and
may be in part or entirely cash-based. Vesting and payment of these awards are
contingent upon business and/or individual performance and are not guaranteed.

 

  •  

Subject to approval of the HR and Compensation Committee of our Board of
Directors on February 9, 2010, you are entitled to receive 6,500 Restricted
Stock Units with a 3-year cliff vesting.

 

  •  

You are entitled to receive a sign-on bonus of $325,000, which will be paid to
you as follows: $50,000 in your first pay following 90 days from your start date
and $275,000 in your first pay in March 2011, in each case subject to your not
having voluntarily terminated employment nor been terminated for Cause (as
defined below) prior to such payment date. All applicable federal, state and
local income taxes will be withheld from these payments. In the event that you
voluntarily terminate employment or are terminated for Cause within two years of
your start date, you will be required to reimburse Radian $150,000 of the
$325,000 total sign-on bonuses paid to you.

 

  •  

You will be eligible to receive a $12,500 annual allowance for reimbursement of
predefined services and fees not covered under Radian’s compensation and benefit
programs. All applicable taxes will apply at the time the benefit expense is
reimbursed. Attached is a list of all eligible pre-defined services and fees.

 

  •  

In the event that the Company eliminates your position and, upon such position
elimination, terminates your employment without Cause, the Company will pay to
you severance pay equal to twenty-four (24)) months of your biweekly base salary
at the time of your departure (“Severance Pay”) and will provide reimbursement
of COBRA premiums for 18 months based on federal guidelines, subject to your
executing and not revoking a release of claims provided by the Company
(“Release”). The Company will pay the Severance Pay to you in regular payroll
installments over a twenty-four (24) month period, beginning on the thirtieth
(30th) day after your termination date, subject to your executing and not
revoking the Release. All other compensation and benefits shall cease at the
time of your termination of employment, and the Company shall have no further
liability or obligation by reason of such termination.



--------------------------------------------------------------------------------

The Severance Pay shall be paid to you only in the event of your termination
under the circumstances specified above. Any other termination of employment
will be reviewed and considered for severance in accordance with the Company’s
standard severance polict; provided, however, that in no event shall you be
entitled to severance if you voluntarily terminate employment or you are
terminated for Cause. For purposes of this offer letter, “Cause” shall mean
misappropriation of funds, habitual insobriety, substance abuse, conviction of a
crime involving moral turpitude, or gross negligence in the performance of
duties, which gross negligence has had a material adverse effect on the
business, operations, assets, properties or financial condition of the Company
or its affiliates, in each case considered individually and not collectively.

 

  •  

This position will be based in our Philadelphia location. In order to assist
with your relocation to the Philadelphia area, the Company agrees to reimburse
to you the expenses outlined below:

 

  •  

If you lease a primary residence in the Philadelphia area before you sell your
home in Charlotte, Radian will pay monthly, for a period of 12 months from the
date of lease execution, the lesser of a) the monthly PITI mortgage payment on
your Charlotte home (approximately $8500); or b) the monthly lease payment
(including renter’s insurance) on your leased Philadelphia home. Radian’s
obligation for these payments will end upon closing on the sale of your
Charlotte home or the expiration of the 12 month payment period, whichever
occurs first. As an inducement for you to sell your Charlotte home as soon as
possible, the Company agrees to split with you 50-50 any portion of the
remaining payments that the Company would have been obligated to pay to you if
the home had remained unsold for the full 12 month period, which shall be
payable in the month following the sale of your home in Charlotte;

 

  •  

Before you lease a primary residence in the Philadelphia area, Radian will pay
for up to 6 months of temporary housing, up to a monthly maximum amount of
$5000, with reimbursement of reasonable commuting expenses between Charlotte and
Philadelphia on weekends;

 

  •  

Two house-hunting trips for you and your spouse to Philadelphia to identify
housing alternatives;

 

  •  

The packing, transportation and unpacking of your household items to
Philadelphia;

 

  •  

Storage of household goods for up to 6 months before the closing of your
purchase of a principal residence in the Philadelphia area, which shall be paid
in monthly installments;

 

  •  

The brokerage fee (up to 6% for selling your primary residence in Charlotte in
connection with this relocation event), which shall be paid to you upon the
closing of the sale of your primary residence in Charlotte;

 

  •  

Real estate closing costs on the purchase of your primary residence in the
Philadelphia area (not including any “points” or similar fees), which shall be
paid to you upon the closing of the purchase of your primary residence in the
Philadelphia area.



--------------------------------------------------------------------------------

All such expenses must be reasonable and reimbursement is subject to your timely
submission of proper documentation according to Radian’s expense reimbursement
policy. All of the foregoing payments and reimbursements are subject to
applicable tax withholding. Radian shall have no obligation to pay or reimburse
to you any of the amounts specified above if you voluntarily terminate
employment with Radian or are terminated for Cause prior to the time payment is
due to you. Radian utilizes the services of Employee Transfer Corporation for
assisting employees with their relocations. You may contact Rob Dickson,
Corporate Services at Employee Transfer Corporation to initiate your relocation.
His direct telephone number is (610) 595-3146.

The Company’s decision to provide you with the relocation package discussed
above, is based on our expectation that you will provide meaningful service to
the Company. Accordingly, if you voluntarily elect to terminate employment or
you are terminated for Cause, in each case within twenty-four (24) months of
your hire date, you agree to reimburse Radian for all relocation expenses
reimbursed to you or paid directly to another party on your behalf.

 

  •  

All regular, full-time employees will receive a total of nine holidays for 2010.
The Company currently offers a Paid Time Off (PTO) bank of days for vacation,
personal and sick time. Based upon your hire date, following completion of 90
days of employment, you will then be eligible for 28 Paid Time Off (PTO) days
for 2010 and 30 days for the following year.

 

  •  

You will be eligible to participate in the Flexible Benefit Program, including
our medical, dental and vision programs, life insurance and accidental death and
dismemberment insurance, on your first day of employment with the Company. On
the first of the month following 90 days of employment, you will be eligible to
participate in our other benefit programs such as our short and long-term
disability programs. On the first day of your employment, you may begin
participating in the Company’s 401(k) Savings Investment Plan (SIP). General
benefits information can be found in the Employee Benefits section of the
Employee Handbook.

The Immigration Reform and Control Act of 1986 requires employers to verify the
identity and the authorization of all employees to work in the United States. A
list of all documents accepted by the Immigration and Naturalization Service is
attached. Should you accept this offer, you must bring either one original
document from List A or one document from both List B and List C on your first
day of employment. These documents will be copied for your file and the
originals returned to you. Please be aware that we are required by law to
collect documentation within three days of employment. Failure to provide
documentation within three days will result in termination.



--------------------------------------------------------------------------------

As an executive of the Company, you will be subject to both a non-compete and
non-solicitation covenants as set forth below:

Restrictive Covenants

(a) Non-Competition. You agree that, during your employment with the Company and
its Affiliates, and for the 12 month period beginning on the date of your
termination of employment for any reason, you will not, without the Company’s
express written consent, engage (directly or indirectly) in any employment or
business activity whose primary business involves or is related to (directly or
indirectly) mortgage insurance within the United States. You further agree that,
given the nature of the Company’s business, a nationwide geographic scope is
appropriate and reasonable.

(a) Non-Solicitation of Customers. You agree that, during your employment with
the Company and its Affiliates, and for the 12 month period beginning on the
date of your termination of employment for any reason, you agree that you will
not, either directly or indirectly or through others:

(i) solicit, divert, appropriate or do business with, or attempt to solicit,
divert, appropriate or do business with, any customer for whom the Company or
its Affiliates provided goods or services within 12 months of the termination of
your employment or any actively sought prospective customer of the Company or
its Affiliates for the purpose of providing such customer or actively sought
prospective customer with services or products competitive with those offered by
the Company or its Affiliates during your employment with the Company and its
Affiliates, or

(ii) encourage any customer for whom the Company or its Affiliates provided
goods or services within 12 months of the termination of your employment to
reduce the level or amount of business such customer conducts with the Company
or its Affiliates.

(b) Non-Solicitation of Company Personnel. You agree that, during your
employment with the Company and its Affiliates, and for a period of 12 months
after termination of your employment for any reason, you will not, either
directly or through others, hire or attempt to hire any employee, consultant or
independent contractor of the Company or its Affiliates, or solicit or attempt
to solicit any such person, to change or terminate his or her relationship with
the Company or its Affiliates or otherwise to become an employee, consultant or
independent contractor to, for or of any other person or business entity, unless
more than 12 months shall have elapsed between the last day of such person’s
employment or service with the Company or its Affiliates and the first date of
such solicitation or hiring or attempt to solicit or hire. If any employee,
consultant or independent contractor is hired or solicited by any entity that
has hired or agreed to hire you, such hiring or solicitation shall be
conclusively presumed to be a violation of this Agreement; provided, however,
that any hiring or solicitation pursuant to a general solicitation conducted by
an entity that has hired or agreed to hire you, or by a headhunter employed by
such entity, which does not involve you, shall not be a violation these
restrictive covenants.



--------------------------------------------------------------------------------

(c) Confidential Information. You acknowledge and agree that during and after
your employment with the Company and its Affiliates will continue to be, subject
to the confidentiality and other terms of the Company’s Code of Conduct.

(d) Notification. You shall notify, and the Company has the right to notify, any
person employing you or evidencing any intention to employ you as to the
existence and provisions of this Agreement.

(e) Legal and Equitable Remedies. The parties to this offer letter acknowledge
and agree that any breach by you of these restrictive covenants as stated above
will result in irreparable injury to the Company and its Affiliates for which
money damages could not adequately compensate the Company and its Affiliates
and, therefore, the Company and its Affiliates shall have the right to enforce
the restrictive covenants of this offer letter by injunction, specific
performance or other equitable relief, without bond and without prejudice to any
other rights and remedies that the Company and its Affiliates may have for a
breach, or threatened breach, of the restrictive covenants of this offer letter.
You agree that in any enforcement action brought by the Company or an Affiliate,
you will not assert or contend that any of the provisions of this offer letter
are unreasonable or otherwise unenforceable. If, at the time of enforcement of
these restrictive covenants, a court holds that the duration, scope or area
stated herein are unreasonable under circumstances then existing, the parties
agree that the maximum duration, scope or area reasonable under such
circumstances shall be substituted for the stated duration, scope or area and
that the court shall be allowed to revise the restrictions to cover the maximum
duration and scope permitted by law. You irrevocably and unconditionally
(i) agree that any legal proceeding arising out of this offer letter may be
brought in the United States District Court for the Eastern District of
Pennsylvania, or if such court does not have jurisdiction or will not accept
jurisdiction, in any court of general jurisdiction in Philadelphia,
Pennsylvania, (ii) consent to the non-exclusive jurisdiction of such court in
any such proceeding, and (iii) waive any objection to the laying of venue of any
such proceeding in any such court. You also irrevocably and unconditionally
consent to the service of any process, pleadings, notices or other papers.

This offer letter shall be interpreted to comply with section 409A of the
Internal Revenue Code or an exemption. Notwithstanding anything in the offer
letter to the contrary, payments made pursuant to the offer letter may only be
made in a manner and upon an event permitted by section 409A, and all payments
to be paid to you upon a termination of employment may only be made upon a
separation from service” as defined under section 409A. If section 409A applies
to payments under this offer letter, this offer letter shall be administered in
accordance with section 409A, including the six-month delay for specified
employees” if applicable. Each payment under this offer letter shall be treated
as a separate payment for purposes of section 409A. In no event may you,
directly or indirectly, designate the calendar year of any payment.
Reimbursements shall be made in accordance with section 409A. You shall be
solely responsible for any taxes under this offer letter and in no event shall
the Company have any liability with respect to any tax, interest or other
penalty imposed under section 409A.



--------------------------------------------------------------------------------

Your employment with the Company is at will. This means that you and the Company
both have the right to terminate the employment relationship with or without
cause, at any time, with or without notice. Nothing in this letter, or our
Employee Handbook, or any other employment materials you may receive is
intended, nor should any of it be construed or implied to create an employment
contract between you and the Company.

Two copies of this letter are enclosed. Please keep one for your files and sign,
date and return the other copy in the enclosed envelope by February 3, 2010. We
are pleased with your decision to join Radian and we believe this opportunity
will result in a mutually beneficial and rewarding relationship. If you have any
questions regarding any aspect of your employment of this letter, please contact
me at 215-231-1802.

 

Sincerely, /s/ Trish Grayauskie Trish Grayauskie VP, Chief Talent Officer Human
Resources

 

cc: Teresa Bryce, President

  Anita Scott, VP, HR Business Partner

  Employee File

 

/s/ Robert Griffith     2-11-10 Agreed and Accepted    